Motion for reargument and stay denied, with $10 costs and necessary printing disbursements. Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by the addition of the following: A question under the Federal Constitution was presented and necessarily passed upon by the Court of Appeals, viz.: Whether the judgment herein, by permitting, as claimed by plaintiffs, the prior partition action judgment to validate the tax deed which had been obtained without notice to the owners, although the order for service by publication of the summons in the partition action dispensed with mailing the summons, constituted the taking of property without due process of law, in violation of the Fourteenth Amendment to the Constitution. The Court of Appeals held that there was no such violation. [See 305 N. Y. 527.]